949 A.2d 845 (2008)
195 N.J. 415
Maryam CONNELLY and William Connelly, Plaintiffs-Movants,
v.
PNC BANK, N.A., Pnc Investments and Metlife Investors U.S.A. Insurance Corp., Defendants-Respondents.
No. M-535 September Term 2007, M-536 September Term 2007, 61,867
Supreme Court of New Jersey.
April 17, 2008.
ORDERED that the motion for leave to appeal is granted and the matter is summarily remanded to the Appellate Division for reconsideration in light of Wein v. Morris, 194 N.J. 364, 944 A.2d 642 (2008), and it is further